Citation Nr: 1042751	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a back disability to 
include degenerative disc disease.

6.  Entitlement to service connection for rheumatoid arthritis.

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to service connection for skin boils.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1977 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In April 2010, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
in the Veteran's file.

The claims of service connection for hepatitis C and skin boils 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

At the hearing in April 2010, prior to the promulgation of a 
decision by the Board, and on the record the Veteran withdrew the 
appeal on the claims of service connection for right carpal 
tunnel syndrome, left carpal tunnel syndrome, a right knee 
disability, a neck disability, a back disability to include 
degenerative disc disease, and rheumatoid arthritis.


CONCLUSION OF LAW

The appeal of the claims of service connection for right carpal 
tunnel syndrome, left carpal tunnel syndrome, a right knee 
disability, a neck disability, a back disability to include 
degenerative disc disease, and rheumatoid arthritis is withdrawn 
and the Board does not have appellate jurisdiction to review the 
claims.  38 U.S.C.A. §7105(d)(5) (West 2002 & Supp. 2010); 38 
C.F.R. § 20.204 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

As the appeals of the claims of service connection for right 
carpal tunnel syndrome, left carpal tunnel syndrome, a right knee 
disability, a neck disability, a back disability to include 
degenerative disc disease, and rheumatoid arthritis are 
withdrawn, no further action is required to ensure VCAA 
compliance.


REASONS AND BASES FOR FINDING AND CONCLUSION

Claims Withdrawn

A substantive appeal may be withdrawn in writing or on the record 
at any time before the Board promulgates a decision.  Withdrawal 
of a substantive appeal may be made by the Veteran.  38 C.F.R. § 
20.204.

In April 2010 at the hearing before the Board and on the record 
the Veteran withdrew the appeal on the claims of service 
connection for right and left carpal tunnel syndrome, a right 
knee disability, a neck disability, a back disability to include 
degenerative disc disease, and rheumatoid arthritis.

As there remains no allegation of error of fact or law for 
appellate consideration in relation to these claims, the Board 
does not have appellate jurisdiction to review them.  38 U.S.C.A. 
§ 7105.


ORDER

The appeal of the claims of service connection for right carpal 
tunnel syndrome, left carpal tunnel syndrome, a right knee 
disability, a neck disability, a back disability to include 
degenerative disc disease, and rheumatoid arthritis is dismissed.


REMAND

On the claims of service connection for hepatitis C and skin 
boils, the Veteran has identified additional service records.   
VA will make as many requests as are necessary to obtain relevant 
records from a Federal department unless VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  In this case, the Veteran has 
provided enough information to warrant another request for 
relevant Federal records under the duty to assist. 
38 C.F.R. § 3.159(c).

Also on the claim of service connection for hepatitis C, the 
record contains an opinion linking hepatitis C to an in-service 
hand injury, which needs further development under the duty to 
assist.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate federal custodian 
to search the retired records, both 
inpatient and outpatient, of the U.S. 
Naval Hospital at Subic Bay for April and 
May 1979 for treatment of a hand injury or 
a skin condition.    

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran and his 
representative in accordance with 38 
C.F.R. § 3.159(e). 

2.  Afford the Veteran a VA examination to 
determine:

Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that: 

Hepatitis C is related to any in-
service hand injury in 1979 or to 
physical confrontations with Filipino 
intruders, who were attempting to 
enter the base.  

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when the in-service injuries as 
described by the Veteran, are not more 
likely than any other to cause the 
Veteran's hepatitis C and that an opinion 
on causation is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge.

The Veteran's file must be made available 
to the VA examiner for review.



3.  Afford the Veteran a VA examination to 
determine:

a).  Whether the Veteran has a current 
skin disease, including residuals of boils 
and, if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that: 

The current skin disease, including 
residuals of skin boils, if any, is 
related to service and while no such 
condition was documented in service 
the Veteran is competent to describe 
a skin condition during service. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when the skin condition described 
by the Veteran, is not more likely than 
any other to cause the Veteran's current 
skin condition and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge.

The Veteran's file must be made available 
to the VA examiner for review. 




4.  After the requested development has 
been completed, adjudicate the claims of 
service connection for hepatitis C and for 
a skin disease, including residuals of 
skin boils.  If any benefit sought is 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


